Title: From George Washington to William Livingston, 25 July 1777
From: Washington, George
To: Livingston, William



Sir
Camp at Ramapaugh [N.J.] 25th July 1777

If the Fleet that has lately sailed is destined for Delaware, it will be as necessary for the Militia of Burlington, Gloucester, Salem and Cape May to be assembled, as those of Pennsylvania; and I could therefore wish, that orders might be given for such a proportion as are usually called out upon Alarms to assemble immediately at Gloucester. A very few days will determine whether they are to remain in service or to be dismissed. I propose leaving Colo. Daytons and Ogdens Regiments at Elizabeth Town and that Quarter for the present, but should there be a necessity of their joining the main Body of the Army, their posts can only be occupied by Militia, and as I think such an event will probably

happen, you had better make provision in time, by ordering a number competent to that purpose. I have the Honor to be with Respt Sir Yr most obt Servt

Go: Washington


P.S. The Regiments at Eliza: Town will move either Northward or southward the Moment we learn which way the Fleet has gone. This must be determined in a day or two, and therefore the Militia that are to replace them cannot be ordered too soon.

